Per Curiam.
Petition for a highway lying in a single township, pending before the board of county commissioners when the code of 1852, changing the law, came into force. B. F. Gregory appeared, on that code coming into force, and moved the commissioners to dismiss for want of jurisdiction. The motion was sustained. This was wrong. . The proceeding was saved by the statute in reference to pending suits.
On appeal to the Common Pleas, the motion was renewed and wrongfully sustained. It was there also ob*634jected that the cause was not properly docketed as to parties defendant. We see nothing in this objection. If the proper parties had not been named by the clerk in docketing the cause, as to which we do not decide, the papers furnished the necessary data to correct the entry. In the absence of correction, those named, for aught that appears, must abide.
R. A. Chandler, for the appellants.
B. F. Gregory, for the appellee.
The judgment is reversed with costs. Cause remanded, &c.